Opinion issued February 20, 2003 
 






 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00050-CV
____________

IN RE DAVID YOUNG, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, David Young, requests that this Court compel respondent (1) to
comply with a discovery order issued by respondent in cause number 925751.  We
deny the petition for writ of mandamus. 
	There are three prerequisites for the issuance of a writ of mandamus by an
appellate court, namely:  (1) the lower court must have a legal duty to perform a
nondiscretionary act; (2) the relator must make a demand for performance; and (3) the
subject court must refuse that request.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.--Houston [1st Dist.] 1992, orig. proceeding).  Relator has not provided us with
a record that shows that he made any request of the respondent to perform a
nondiscretionary act that respondent refused.
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is the Honorable Debbie Mantooth Stricklin, Judge, 180th District
Court, Harris County.